Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Election
Applicant’s election with traverse of claims 1-16, 19 and 20 drawn to a mouth piece and method of use is acknowledged.  Applicant argues that claims 17-18 directed to a dental gum barrier guard are not patentably distinct and that there would be no serious search burden on the Examiner to examiner both sets of claims.   The examiner notes that the two different sets of claims do include even a single common element – that they are direct to two separate and distinct devices having completely different functions that have distinctly separate classifications.  Searching multiple inventions that require different searches and the consideration and potential application of multiple different references does impose a serious burden upon the Office.  If applicant clearly admits on the record that the two separate sets of claims are not patentably distinct from one another and acknowledges that if the examiner finds one of the inventions unpatentable over the prior art, then applicant’s admission may be used in a rejection under 35 U.S.C. 103 of the other invention, then the restriction will be withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Objection to the Drawings
The drawings filed December 02, 2019 are objected to under 37 CFR 1.84 (b)(1) and (m) as being informal.  Black and white photographs are not ordinarily permitted in utility and design applications because they generally do not reproduce clearly.  Solid shading is not permitted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The requirement for corrected drawings will not be held in abeyance.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more stock elastomeric dental cover layers” and the “one or more treatment supply layers” of claim 1; the “one or more heaters” of claim 11;  the elastomeric “dental gum guard component” of claim 15; the “dental gum guard component” of claim 16; and the “pump module” of claim 20  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Objection to the Written Description
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).   The written description of applicant’s drawings does not use the “stock compressible dental cover layers” and the “one or more treatment supply layers” language used in the claims.   The description does not indicate which elements in the drawings correspond to these limitations.  It is unclear to the examiner what disclosed structure is being claimed.   

Rejection based on 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The written description of applicant’s drawings does not use the “stock elastomeric dental cover layers” and the “one or more treatment supply layers” language used in the claims.   It is unclear what disclosed structure is being claimed with the “layer” language or how the disclosure enables what is explicitly set forth in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2, there is no antecedent basis for “the compressible soft body.”
In claim 6, there is no antecedent basis for “the dental cover vacuum.”  It is unclear what is being claimed.
In claim 10, there is no antecedent basis for “the one or more device for resisting biting forces.”

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al (US 9,539,075).
	In regard to claim 1, Sanders et al disclose a compressible soft body dental cover section/layer (mouthpiece 1, 2) configured to cover a dental arch and for forming a treatment cavity having a vacuum (column 24, lines 5-10; “a mouthpiece device 1, wherein is depicted a dental arch shaped cover layer, sometimes referred to as a vacuum forming layer, constructed from flexible material with compressible rims designed to form a treatment cavity over the upper and lower teeth and gum ridges”).  The Sanders et al “dental cover layer(s) preferably has a circumferential rim of sufficiently soft material and arranged so that the rim will compress and deforms to fit snuggly against the sides of the alveolar ridges of the upper and lower jaws” (column 14, lines 22-26).  Wherein the “sealing may be partially or entirely accomplished by means of a vacuum.  For example, when a vacuum is applied, the sealing rims may be sucked up against the side walls of the gum ridges” (column 14, lines 51-54).   
The Sanders et al mouthpiece further includes one or more treatment supply sections/layers (column 24, line 17; “Also depicted is a portion of a middle arch shaped layer designed to deliver and remove customized treatment materials to and from the vacuum forming layer”).   Finally, Sanders et al further disclose a separate molded middle layer 4 having side walls 4b and fluid treatment passages 4, 10, 11 that is coupled with the dental cover layer and provides rigidity and stiffening and would resist collapse when exposed to the vacuum pressure.  Additionally, the thickened upper and lower plug sealers 7 and 8 also provide stiffening sections for enabling selected/differential collapsibility.  
The Sanders et al mouthpiece further includes one or more bite resistor elements 16 that are inserted into the cover layer and resist biting forces.	
In regard to claim 2, the plug sealers 7 and 8 and the molded middle section 4 are exterior to the cover layer and meet the vague “exo-skeleton” limitation.  In regard to claim 3, the molded middle section 4 meets “partially embedded” limitation.    In regard to claim 5, the bite resistor elements 16 of Sanders et al are located internally of the of compressible soft body of the mouthpiece.   In regard to claim 6, note sealing rim 2 and plug sealers 7.  In regard to claims 8-10, the rigid elements 16 of Sanders et al resist biting forces allow for the delivery and removal of fluid treatment materials through the fluid supply layer.  In regard to claim 11, note heating elements 45.  In claim 12, note handle 9 in Sanders et al.   In claim 14, note plugs 7 and 8.  In claims 15 and 16, note gum guards 59 and 60 (see also column 20, line 24-column 21, line 11).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712